Citation Nr: 1639214	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-21 925A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for an anxiety disorder for the period prior to November 12, 2013.

2. Entitlement to a rating in excess of 70 percent for an anxiety disorder for the period beginning November 12, 2013.

3. Entitlement to a higher initial rating for keloid scars of the posterior scalp and neck, in excess of 10 percent for the period prior to September 30, 2011, and in excess of 30 percent thereafter.


REPRESENTATION

Appellant represented by:	Nicole Knoll, Agent




ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Army from October 1989 to November 1992.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems associated with the appeal.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The issues of entitlement to an increased rating for anxiety from November 12, 2013 and entitlement to a higher initial rating for keloid scars are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the period prior to November 12, 2013, the symptoms and overall impairment caused by the Veteran's anxiety disorder have more nearly approximated occupational and social impairment with reduced reliability and productivity, but not occupational and social impairment with deficiencies in most areas.



CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, for the period prior to November 12, 2013, the criteria for an initial rating of 50 percent, but no higher, for anxiety have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9413 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Inasmuch as service connection, an initial rating, and effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Moreover, VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations.  Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order with respect to the issue addressed in this decision.  Nor is there evidence of any error or issue which precludes the Board from addressing the merits of the Veteran's appeal.

Increased Rating

The Veteran in this case seeks an increased evaluation for anxiety disorder.  In pertinent part, it is contended that manifestations of that disability are more severe than now evaluated, and are productive of a greater degree of impairment than is reflected by the initial 30 percent evaluation in effect for the period prior to November 12, 2013.

In this regard, disability evaluations, in general, are intended to compensate for the average impairment of earning capacity resulting from a service-connected disability.  They are primarily determined by comparing objective clinical findings with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

While the Board must consider the Veteran's medical history as required by various provisions under 38 C.F.R. Part 4, including 38 C.F.R. § 4.2 [see Schafrath v. Derwinski, 1 Vet. App. 589 (1991)], the degree of impairment resulting from a service-connected disability is a factual determination, with the Board's primary focus in such cases being upon the current severity of the service-connected disability.  See Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the Francisco rule does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an award of service connection for the disability in question.  Rather, at the time of the initial rating, separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.  Accordingly, the analysis in this decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, as well as VA (including Virtual VA and Veterans Benefits Management System) treatment records and examination reports, and various statements by the Veteran's spouse and associates.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In the case at hand, in an April 2011 rating decision, the RO granted service connection and a 30 percent evaluation for anxiety disorder, effective April 16, 2009.  The current appeal ensued.

An April 2009 VA treatment record shows that the Veteran reported intense anxiety/panic-like episodes, difficulty making decisions, and decreased concentration.  A Global Assessment of Functioning Score of 54 was assigned.

At a traumatic brain injury assessment the same month, the Veteran reported moderate poor concentration, moderate forgetfulness, mild decision-making difficulty, moderate slowed thinking, moderate sleep impairment, severe anxiousness, severe depression, severe irritability, severe poor frustration tolerance.  These symptoms were noted to be due to his anxiety disorder rather than to a traumatic brain disorder, and had interfered with his home and work for at least the previous 30 days.

VA treatment records dated from May 2009 through January 2011 generally show an improvement in depression and anxiety.  Anxiety attacks occurred at most only a few times per week.

At a March 2011 VA psychiatric examination, the Veteran reported that he would experience discreet episodes of anxiety where he would sweat profusely, his heart would pound and he would experience a feeling of panic.  The episodes would last for about 20 minutes and only occur around new people or in anticipation of meeting new people.  He also reported depression.  The Veteran stated that he currently worked as a maintenance technician for a cable company, a job he had held for about 14 years.  While his regular job duties did not require that he interact with customers, he noted that he would occasionally get into a verbal altercation with one of his coworkers.

Upon mental status examination, the examiner observed that the Veteran's eye contact, grooming, hygiene and posture were good.  While psychomotor activity was restless and he appeared a bit shy and nervous, he was cooperative and pleasant.  Speech and communication were normal in rate, rhythm, tone, and volume.  His thought processes were clear, logical, linear, coherent, and goal directed.  His behavior was appropriate, and there were no delusions or hallucinations.  Although his mood was dysphoric and anxious, he denied homicidal and suicidal ideation.  He was oriented in all spheres but his concentration was considered poor due to making only three of five subtractions correctly on the serial sevens test.  He described his recent memory as "hit and miss."  Social judgment and insight were fair to good.

The examiner concluded that his symptoms had minimal work impact but moderate to severe social impact.  The description which best summarized the Veteran's level of functioning was one of occasional decrease in work efficiency or intermittent periods of inability to perform occupational or social tasks due to signs and symptoms but generally satisfactory functioning.  The examiner assigned a Global Assessment of Functioning score of 60.

VA treatment records dated from May 2011 through October 2013 generally show continued anxiety with depression and anxiety attacks occurring at most only a few times per week.

A June 2011 application for vocational rehabilitation indicates that the Veteran was still working full time doing maintenance for the same cable company.

At the time of a subsequent VA psychiatric examination in November 2013, it was noted that the Veteran suffered from anxiety disorder, with a Global Assessment of Functioning score of 52.  According to the examiner, the description which best summarized the Veteran's level of functioning was one of occupational and social impairment, with reduced reliability and productivity.  When questioned, the Veteran reported that a number of symptoms had increased in frequency, duration, and intensity since the last examination, including episodes of anxiety and panic, social isolation, restricted affect, anhedonia, sense of foreshortened future, chronically disturbed sleep, episodes of uncontrolled anger and rage, difficulty concentrating, obsessive hypervigilance, depressed mood, fatigue, psychomotor sequelae, passive suicidal ideation, feelings of worthlessness and guilt, suppressed appetite, and avoiding thinking of traumatic events.  The examiner described the symptomatology associated with the Veteran's anxiety disorder as including difficulty in establishing and maintaining effective work and social relationships, chronic sleep impairment, panic attacks more than once a week, anxiety, depressed mood, suspiciousness, mild memory loss, flattened affect, disturbances of motivation and mood, suicidal ideation, obsessional rituals which interfere with routine activities, and impaired impulse control.  In the "Remarks" section of the examination, the examiner observed that overall, the Veteran's symptoms represented a moderate impact on his social and occupational functioning.

A May 2015 application for vocational rehabilitation shows that the Veteran was still working for the same cable company at that time.

Pursuant to applicable law and regulation, the 30 percent evaluation in effect for the Veteran's anxiety disorder prior to November 12, 2013 contemplates the presence of occupational and social impairment, with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and/or mild memory loss (such as forgetting names, directions, or recent events).  

In contrast, a 50 percent evaluation requires demonstrated evidence of occupational and social impairment, with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.

Finally, a 70 percent evaluation requires demonstrated evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or an inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9413.

Global Assessment of Functioning scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), p. 32].  A Global Assessment of Functioning score of between 51 and 60 is defined as "moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers)."  Higher scores are associated with less severe symptoms.  While the Rating Schedule does indicate that the rating agency must be familiar with the Diagnostic and Statistical Manual of Mental Disorders, it does not assign disability percentages based solely on Global Assessment of Functioning scores.  See 38 C.F.R. § 4.130.  Rather, Global Assessment of Functioning scores are but one factor to be considered in conjunction with all other pertinent evidence of record.

During the period prior to November 12, 2013, the Veteran has had symptoms listed in the criteria for both a 30 and a 50 percent rating, as well as the impairment indicated by each of these criteria.  The above evidence reflects that, like the criteria for a 30 percent evaluation, the Veteran has generally functioned satisfactorily in his occupation given his continued full-time employment with the same company.  He has also, however, consistently reported anxiety attacks occurring a few times per week (similar to panic attacks more than once a week listed in the criteria for a 50 percent rating) and impaired memory.  His overall occupational and social impairment has been at times of a level at which he was generally functioning satisfactorily but also at times caused reduced reliability and productivity.  The evidence is thus approximately evenly balanced as to whether the Veteran's symptoms more nearly approximate the criteria for a 30 or 50 percent rating.  As the benefit of the doubt doctrine requires that this relative equipoise in the evidence be resolved in favor of the Veteran, an initial rating of 50 percent is warranted for his anxiety disorder.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.

The Veteran's symptoms have not, however, more nearly approximated the criteria for a 70 percent rating and the evidence is not approximately evenly balanced on this point.  Other than the abnormalities noted above, the findings on the VA examinations and the mental status examinations in the VA treatment records have been mostly normal.  Although at the time of the November 2013 VA examination some symptoms associated with a 70 percent evaluation were noted, including passive suicidal ideation, obsessional rituals which interfere with routine activities and impaired impulse control, many were not.  Speech was not intermittently illogical, obscure, or irrelevant; there was no near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; there was no spatial disorientation or neglect of personal appearance and hygiene; and there was no difficulty in adapting to stressful circumstances including work or a work-like setting.  Indeed, the Veteran continued working full time for the same company throughout this period and the November 2013 examiner observed that overall, his symptoms represented at most a moderate impact on his social and occupational functioning; the examiner summarized the Veteran's level of functioning as occupational and social impairment with reduced reliability and productivity.  This reflects that for the period prior to November 12, 2013, the Veteran's symptoms and overall level of impairment have not more nearly approximated the criteria for a 70 percent rating.  Moreover, the Global Assessment of Functioning scores have been between 51 and 60, consistent with the degree of impairment reflected by a 50 rather than 70 percent rating, although not dispositive on this question.  As the weight of the evidence thus indicates that neither the symptoms nor overall impairment caused by the Veteran's anxiety disorder has more nearly approximated the criteria for a 70 percent rating, an initial rating higher than 50 percent for the period prior to November 12, 2013, is not warranted.

Finally, in this case, the Veteran has not asserted, and the evidence of record has not suggested, any individual or combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484 (2016).  Accordingly, referral for consideration of 38 C.F.R. § 3.321 (b)(1) is not warranted in this case.


ORDER

Entitlement to an initial 50 percent rating, but no higher, for anxiety disorder for the period prior to November 12, 2013 is granted, subject to the regulations governing payment of monetary awards.


REMAND

As to the remaining claims, additional development is required.  As noted above, the most recent VA psychiatric examination took place in November 2013.  Since that time, in an October 2015 statement, the Veteran's wife reported that many of his symptoms had worsened, including sleep disturbances, flashbacks, and nightmares, that he has become more emotionally and verbally abusive, and that the Veteran has had to start sleeping in a separate bed.  Similarly, in a December 2015 correspondence, the Veteran reported experiencing constant panic attacks and noted that he and his wife had recently separated.  In light of the Veteran and his wife's statements, continued treatment, and length of time since the last VA examination, the Board finds that a new VA examination is warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

To the extent there are any outstanding treatment records dated after November 2013 from the VA North Texas Health Care System, such records should be obtained.

In addition, in July 2010, the Veteran submitted a statement expressing disagreement with the initial 10 percent rating assigned in a May 2010 award of service connection for keloid scars; he also disagreed with the applicability of the assigned diagnostic code ("I believe a rating for my service-connected skin disability more closely approximates the criteria for a 60 percent rating under Diagnostic Code 7806").  While the RO issued a statement of the case in April 2011 addressing, among other things, the issue of entitlement to "service connection for pseudofolliculitis barbae (claimed as skin condition)," it did not address entitlement to a higher initial rating for keloid scars.  No statement of the case has otherwise been issued which addresses this issue even though the representative again requested appellate review in a September 2011 correspondence and, in a November 2011 letter, the RO acknowledged that that claim "currently rated as keloid scars" had been directed to be part of his appeal.  Considering the above, a statement of the case must be issued.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1. Issue the Veteran statement of the case addressing the issue of entitlement to a higher initial rating for keloid scars of the posterior scalp and neck, in excess of 10 percent prior to September 30, 2011, and in excess of 30 percent thereafter.  If, and only if, the Veteran or his representative files a timely substantive appeal (VA Form 9) should the AOJ return the appeal to the Board for appellate review.

2. Obtain any outstanding treatment records associated with the VA North Texas Health Care System from November 2013 to the present.  All attempts to obtain documents should be detailed in the claims folder.

3. The Veteran should then be afforded a VA examination to evaluate the current severity of his service-connected anxiety disorder.  The claims folders should be made available to the examiner for review in conjunction with the examination and the examiner should acknowledge such review in the examination report.  Any indicated studies should be performed.  The examination should be conducted in accordance with the current disability benefits questionnaire or examination worksheet applicable to anxiety disorder.

4. After completion of the above, the AOJ should determine if any additional development is warranted, and if so, such development should be completed.

5. After completion of the above, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


